Case 3:19-cr-02032-W Document 8 Filed 05/13/19 PagelD.12 Page 1of1

AO 468 (Rev. SDCal 04/13) Waiver of a Preliminary Hearing

 

UNITED STATES DISTRICT COURT

for the

Southern District of California

United States of America
Nv

Case No. 19-MJ-01881
JENNIFER GARCIA

Defendant

 

a eee ee

WAIVER OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this court. A magistrate
judge has informed me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1.

I knowingly and voluntarily agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1

Date: S- /O- Jensen CoaruG

] Defendant's signature

s/Roseline D. Feral

 

Signature of defendant's attorney

Roseline D. Feral (SBN: 1288788)

 

Printed name and bar number of defendant’s attorney

444 West "C" Street, Suite 310
San Diego, CA 92101

 

Address of defendant's attorney

roselineferal@gmail.com

 

E-mail address of defendant's attorney

(619) 232-1010

 

Telephone number of defendant's attorney

(619) 231-2505

 

FAX number of defendant's attorney
